Title: To James Madison from the Inhabitants of Wells, Massachusetts, 27 July 1812 (Abstract)
From: Wells, Massachusetts Inhabitants
To: Madison, James


27 July 1812. “The disign of our National Government being ‘to form a more perfect union, establish justice, ensure domistic tranquility, provide for the common defence, promote the general welfare & secure the blessings of peace to ourselves and our posterity[’]—The Inhabitants of the Town of Wells, in the County of York & Common-wealth of Massachusetts in legal Town-Meeting assembled …
“Respectfully represent, that while we revere the union of the States as the rock of our Political safety—while we respect its laws a[s] legitimate commands & admire its institutions as proud Monuments of rational liberty, we do not forget that it is ‘the right of the People peacibly to assemble & petition the Government for redress of grievances’—A right secured by the articles amendatiory to the Constitution of the United States & that not to exercise it, when laws are made or measures adopted, which bear the stamp of being unequal, unnecessary, ruinous and oppressive, would be a base diraliction of duty, injustice to our-selves & trechery to posterity.

“In reviewing the foreign relations of our Country, with the two great Beligerents, Your memorialists can not but be mortified at the contrast which it exhibits. Under the two first administrations altho’ wrongs & injuries were received, altho’ our Maratime rights were invaded & war threatened, yet the Nation assumed a bold & commanding Attitude, its Government met the crisis with firmness & decission & the cloud was dissipated. To the two succeeding administrators it has been reserved under similar circumstances to recede from danger to shrink at insult—to manacle our own Citizens, to practice visionary & imbesile experiments at the expence of our-selves & after having impoverished & half ruin’d the nation to plunge it into an offensive war. To us the acts which have marked the course of the present & next preceeding administration, having the character of novelty & being the reverse of those practiced in the days of Washington & Adams, have been wrap’d in mistery. That our Rulers have been ploting our ruin by disign, that they were plunging the Nation into an Abyss of misery, from ignorance & incapacity to govern, or that they were lending their aid to a foreign despot to subjugate the world & assisting to rivet his chains on their fellow-citizens, we have been and still are unwilling to believe.
“In vindication of our Maratime & Commercial rights, as we have been told, we have had Embargoes with paucity in their train, we have witnessed Bankruptcies in company with nonimportations & nonintercourse, & we now behold war with its numerous calamities treading close on their heels. Without entering into a detail of the grounds assigned for waging hostilities against Great Britain, without travailing thro’ the long catalogue of causes contained in the war Manifesto, we regret to say, that it is our belief, that the aggressions complained of, have been magnified so that acts considered ⟨friendly?⟩ at the time of their Adoption are no⟨w⟩ […] being big with hostility & an abridgment of neutral rights.
“That a spirit of honest accomodation upon principles of reciprocity—that an ardent & sincere wish of adjustment which would have been honourable to our selves has not been pursued by our own government.
“Your Memorialists must be permited to enquire that if the government had resolved that a crisis has arrived when an appeal to the last resort of Nations was indispensable, whethe[r] the many outrages on our rights, whether the burnings, sinkings, sequestrations & imprisonments, whether the duplicity & trechery & the vandal warfare on civil cociety [sic] by the tirant of Europe were all forgotten & if not what motive led to a selection of great Britain as the soul Object of American vengeance. To draw us into the vortex of European Politics & make us a party in the war—to induce the United States to aid him in enforcing his continental sistem has undoubtedly been the object of Napoleon & his purpose we fear is too far accomplished. But any alliance in defence of maratime or of territorial rights with this scourge of the human race & also to the inexpediency & folly of the present War we enter our most solemn Protest—to assign any reasons for the former would be an insult to the whole American People, To the latter we give the following.
“1st. Want of unanimity in the national councils & the aversion of the people to war.
“2d. The almost total deficiency in land & Naval preparations.
“3d. The impoverished State of the Treasury & the enormous public burdens which must follow.

“4th The imense amount of american property afloat & in foreign Countries & which is put in jeopardy.
“5th. The ruin of thousands of our Citizens & the general distress & poverty which must follow a protra[c]ted war.
“6th. The almost certain failure of obtaining the Objects for which the Government have avow[ed] they have drawn the sword.
“Deeply impressed with these considerations & already feeling many of the inconveniencies & in some measure inticipating the distresses which a war of any considerable duration must bring upon us & believing as we do that Great Britain has neither inclination nor interest to be at war with us—Your Memorialists therefore recommend and earnestly pray that on the formation of a new Ministry in England should the Orders in Council as modified in 1809 be revoked or be so modified anew as not to embarrass our commerce a negociation on our part may be immediately set on foot to restore to our common Country the blessings of peace & to our suffering fellow Citizens their former prosperity & happiness.”
